internal_revenue_service department of the treasury washington dc noo2ee contact person telephone number s i n legend in reference tp a to date nov 2m companym division n product line o division p plan x city y city z l t dear this is in response to the ruling_request dated date as supplemented by letters dated date and date in which your authorized representative has requested a ruling on your behalf concerning whether distributions to former employees will adversely affect the tax treatment of salary deferrals made to plan x your authorized representative has submitted the following facts and representations company m sponsors pian x a profit sharing plan qualified under sec_401 of the internal_revenue_code and whose related trust is exempt from tax under sec_501 of the code it provides employee salary deferrals under sec_401 company m is comprised of several divisions one of which is division n and the other product line o of division p division n and product line o have been sold to third parties who are continuing the respective businesses utilizing former company m employees who were transferred pursuant to the sales all employees transferred were participants in plan x company m and the third party purchasers are not members of the same controlled_group as the term is defined under sec_414 and c are not members of the same affiliated_service_group as defined in sec_414 and are not entities defined in sec_414 division n produced vision systems for packaging systems and maintained its own separate management accounting and financial functions in addition it was responsible for its own advertising hiring and firmg the sale was of one hundred percent of division n’s assets including its manufacturing and office facilities in city y all the employees of division n were terminated from company m’s employment by the sale of assets and all were re-employed by the third party product line o manufactured electro-mechanical controls for direct current electric motors of the approximately employees of division p product line o employed people of whom were in administration and sales and the remaining of whom were manufacturing personnel product line o was housed in a separate part ofa larger factory building which connected other facilities of division p product line o utilized its own processing lines and its personnel occupied areas separate and apart from division p’s operations while product line o’s personnel had the power to hire and fire the financial human resources and advertising functions were handled for product line o by the employees of division p although division p’s employees provided product line o with its financial reports they were based solely on product line o’s operations the asset sale was of one hundred percent of product line o’s assets including all of product line o’s inventory and manufacturing equipment which was located in city z all of the employees were terminated from company m’s employment and were re-employed by the third party company m will continue to sponsor plan x for its remaining employees further it intends to by the end of the second year following the effective date of the respective transactions distribute all of the funds to those employees who were employed by the third parties the distributions of all the affected participants’ accounts will be made within one taxable_year based on these facts and representations a ruling is requested to the effect that the distributions of the k account balances in the two situations discussed above to the employees who were re-employed by the respective buyers will not adversely affect the tax treatment of salary deferrals as described in sec_402 of the code under plan x by reason of sec_401 sec_402 of the code provides that contributions by an employer on behalf of an employee to a_trust which is a part of a qualified_cash_or_deferred_arrangement as defined in sec_401 shall not be treated as distributed or made available to the employee merely because the arrangement includes provisions under which an employee may elect whether contributions to the trust will be made to the trust or received in cash sec_401 of the code provides in relevant part that amounts attributable to employer contributions and made pursuant to an employee's election may not be distributed from a qualified_cash_or_deferred_arrangement earlier than the occurrence of certain stated events including those described in sec_401 sec_401 1d when read together with sec_401 provides that one of the events that may trigger such a distribution is the disposition by a corporation of substantially_all of the assets used by such corporation in the operation ofa trade_or_business however such a distribution may be made bof only with respect to an employee who continues employment with the corporation acquiring such assets sec_401 of the code generally provides that an event shall not be treated as described in sec_401 with respect to any employee unless that employee receives a lump sum distribution within the meaning of sec_402 without regard to subclauses g1 1d and 1v of clause i therefore by reason of the event sec_402 of the code provides in relevant part that the term lump sum distribution means the distribution or payment within taxable_year to the recipient of the balance_to_the_credit of an employee sec_1_401_k_-1 of the income_tax regulations provides in relevant part that amounts attributable to elective_deferrals may not be distributed from a cash_or_deferred_arrangement before the occurrence of stated events and provides that one such event is the sale_or_other_disposition by a corporation of substantially_all its assets used in a trade_or_business by the corporation to an unrelated entity or individual sec_1_401_k_-1 d iv states that for purposes of sec_1_401_k_-1 iv the sale or disposition of substantially_all the assets used in a trade_or_business means the sale or disposition of at least of the assets sec_1_401_k_-1 of the regulations provides additional rules applicable to distributions upon the sale of assets sec_1_401_k_-1 of the regulations provides in part that i the seller must maintain the plan and the purchaser may not maintain the plan after the disposition ii the employee must continue employment with the purchaser of the assets and iti distribution must be in connection with the disposition of assets sec_1_401_k_-1 provides in part that except in unusual circumstances a distribution will not be treated as having been made in connection with a disposition unless it was made by the end of the second calendar_year after the calendar_year in which the disposition occurred the facts and representations submitted show that division n maintained its own separate management accounting and financial fimctions it also was responsible for its own advertising hiring and firing on this basis we conclude that division p constituted a trade_or_business within the meaning of sec_401 a ii of the code with respect to product line o the information and representations show that although division p’s employees handled product line o’s financial human resources and advertising functions product line o’s personnel had the power to hire and fire personnel it also utilized its own processing lines and its personnel occupied areas separate and apart from division p’s operations finally while division p’s employees provided product line o with financial reports these reports were based solely on product line o’s operations on this basis we also conclude that product line o constituted a trade_or_business within the meaning of sec_401 of the code the information and representations submitted show that that company m sold all of the assets of division n and product line o which entities constituted trades_or_businesses to unrelated third parties the employees who became employees of the unrelated third parties as a result of the purchase were hired to perform the same service that they performed for division n and product line o company m continues to maintain plan x after the sale of division n and product line o and the lump sum distributions from plan x that will be made in connection with the disposition that resulted in the employees transfer to the unrelated third parties will be distributed to these employees by the end of the second year following the effective date of the respective transactions on this basis we conclude that the effect of the distributions of the k account balances in the two situations discussed above to the employees who were re-employed by the respective buyers will not adversely affect the tax treatment of salary deferrals as described in sec_402 of the code under plan x by reason of sec_401 this ruling is based on the assumption that plan x is qualified under sec_401 and sec_401 of the code at all times pertinent to this ruling_request this ruling is directed only to the taxpayer who requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office enclosures deleted copy of the letter notice sincerely yours signed soygs bh free joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division
